Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED OCTOBER 31, 2008 TO THE PROSPECTUSES FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC DATED APRIL 30, 2008 (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) MidCap Value Account II (formerly known as the MidCap Value Account) As of October 31, 2008, Neuberger Berman Management, Inc. will no longer serve as a sub-advisor to this Account. Jacobs Levy Equity Management, Inc. will continue to serve as the sub-advisor. Short-Term Bond Account Effective November 1, 2008, Zeid Ayer will no longer serve as a portfolio manager for this Account. Doug Earney will serve as a portfolio manager with Craig Dawson. They will operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. Doug Earney, CFA. Mr. Earney is a portfolio manager with Principal Global Investors, LLC. His current responsibilities include managing multi-sector portfolios including long duration, stable value, and third-party insurance company mandates. Mr. Earneys prior responsibilities have included asset allocation, risk management, and investment strategy development for multi-asset class portfolios. He joined the firm in 2000 and has served as a portfolio manager for the Short-Term Bond Account since 2008. He earned a bachelor's degree in mechanical engineering from Iowa State University and an MBA in finance and accounting from the University of Chicago.
